Citation Nr: 1803711	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  13-05 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) and adjustment disorder with anxiety and depressed mood prior to April 16, 2014 (excluding a temporary total evaluation from January 2, 2014, to March 1, 2014).

2.  Entitlement to an evaluation in excess of 70 percent for PTSD and adjustment disorder with anxiety and depressed mood on or after April 16, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to February 2004.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, on behalf of the RO in Pittsburgh, Pennsylvania.  

In April 2013, the Veteran testified at videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record.  

In December 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  

In a May 2014 rating decision, the RO granted a temporary total evaluation, effective from January 2, 2014, due to the Veteran's hospitalization for PTSD.  Thereafter, a 50 percent evaluation was assigned, effective March 1, 2014.  In a June 2014 rating decision, the Appeals Management Center (AMC) increased the evaluation for PTSD to 70 percent, effective from April 16, 2014.  Because the assigned disability ratings are not the maximum rating available, the issues remain on appeal and were returned to the Board for further appellate review. See AB v. Brown, 6 Vet. App. 35 (1993).

In November 2017, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.

In January 2017, the Veteran contacted the Clarksburg VA Medical Center (VAMC) and stated that she no longer wanted to pursue her appeal.  In February 2017, the Veteran indicated that she was satisfied with her PTSD rating and that she did not appeal the assigned rating.  She indicated that she planned to submit a form to withdraw her appeal.  In April 2017, the Appeals Management Center (AMC) sent the Veteran a letter with a form to confirm whether she wished to withdraw her appeal.  To date, a written statement has not been received, and as such, the Board will continue to adjudicate the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the previous remand in November 2016, the AOJ obtained and associated VA treatment records from the Clarksburg VAMC with the Veteran's claims file.  Among those records, in a December 2015 VA psychiatry note, the Veteran related that one of her psychosocial stressors at that time included appearing at a Social Security Administration (SSA) hearing for a claim for disability benefits in December 2015.  It is unclear whether she receives SSA disability benefits based on her service-connected PTSD.  Thus, on remand, any available records from SSA should be obtained. See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition, the Board notes that the Veteran was notified that she was scheduled for a VA examination in connection with her appeal in January 2017.  However, the Veteran failed to report for the VA examination.  She subsequently contacted the VAMC and informed them that she wanted to withdraw her claim.  However, as discussed above, VA has not received a withdrawal form or a written statement from the Veteran indicating that she wants to withdraw her appeal.  On remand, the AOJ should clarify whether the Veteran would like to continue to pursue her claim or withdraw the appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and clarify whether she wants to pursue her claim for increased ratings for PTSD or withdraw her appeal.  If she would like to withdraw her appeal, the AOJ should resend her a withdrawal form and notify her that she must submit a written statement to withdraw the claim.  

2.  If the Veteran does not submit a withdrawal of the appeal, the AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding VA medical records dated from March 2016 to the present. 

3.  The AOJ should request a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination.



5.  Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence. 

If any benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




